                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
C&W FACILITY SERVICES INC. d/b/a          )
C&W SERVICES,                             )
                                          )                 Civil Action No.
            Plaintiff,                    )                 18-11915-FDS
                                          )
            v.                            )
                                          )
SONIA L. MERCADO,                         )
                                          )
            Defendant.                    )
__________________________________________)


               MEMORANDUM AND ORDER ON PLAINTIFF’S MOTION
                     FOR A PRELIMINARY INJUNCTION

       Plaintiff C&W Facility Services Inc., d/b/a C&W Services, has moved for a preliminary

injunction seeking to enjoin defendant Sonia Mercado, a former employee, from providing

services at Lonza Biologics, a former customer of C&W, in violation of a restrictive covenant

signed in the course of her employment. Defendant was a relatively low-level janitorial

supervisor at C&W, and is performing the same role at UG2, a competitor, servicing the same

customers. For the reasons that follow, the motion will be granted, although the restriction will

be modified to reflect a reasonable temporal scope and to eliminate a fee-shifting provision.

I.     Background

       C&W is a Massachusetts corporation that provides day-to-day property management,

facilities operation, and maintenance services. (Ver. Compl. ¶¶ 1, 6). C&W invests time and

resources to train its employees and generate customer goodwill and proprietary information

about customer preferences. (Id. ¶¶ 8-9).
       Defendant Sonia Mercado is a citizen of New Hampshire. (Id. ¶ 2). From August 2017

to June 19, 2018, C&W employed Mercado as a janitorial supervisor at C&W’s Lonza Biologics

location at a rate of pay of $18 per hour. (Id. ¶¶ 12, 16; Ex. A). In her position as janitorial

supervisor, Mercado had access to C&W proprietary information concerning the preferences of

Lonza Biologics. (Id. ¶ 9).

       On June 19, 2018, C&W lost a bid for a five-year contract at Lonza Biologics to UG2, a

competitor. (Id. ¶ 16). C&W then had its employees, including Mercado, sign non-service

restrictive covenants. (Id. ¶¶ 18-19; Exs. A, B). By signing the non-service restrictive covenant,

Mercado promised that, for two years after termination of employment with C&W, she would

not provide services at any locations at which she had worked while in C&W’s employ. (Id. ¶¶

19, 24-25; Ex. B at 3-4). In consideration for her promise, Mercado was paid a $3,500 bonus

from C&W. (Id. ¶ 20). 1

       On July 19, 2018, Mercado tendered her resignation at C&W in order to continue

working at Lonza Biologics under the employ of UG2. (Id. ¶¶ 28-34). C&W filed suit to

enforce the non-service restrictive covenant and enjoin Mercado from working at Lonza

Biologics for the two-year term of the restrictive covenant.

II.    Legal Standard

       To issue a preliminary injunction under Fed. R. Civ. P. 65, a district court must find that

the moving party has established (1) a likelihood of success on the merits, (2) a likelihood of

irreparable harm absent interim relief, (3) that the balance of equities weighs in his favor, and (4)

that a preliminary injunction is in the public interest. Voice of the Arab World, Inc. v. MDTV

Med. News Now, Inc., 645 F.3d 26, 32 (1st Cir. 2011) (citing Winter v. Natural Res. Def.



       1
           She may also have been promised (and may not have received) a $2 per hour raise.

                                                        2
Council, Inc., 555 U.S. 7, 20 (2008)). Of those factors, the likelihood of success on the merits

“normally weighs heaviest on the decisional scales.” Coquico, Inc. v. Rodriguez-Miranda, 562

F.3d 62, 66 (1st Cir. 2009); see also New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287

F.3d 1, 9 (1st Cir. 2002) (“The sine qua non of this four-part inquiry is likelihood of success on

the merits: if the moving party cannot demonstrate that he is likely to succeed in his quest, the

remaining factors become matters of idle curiosity.”). Furthermore, “[t]he burden of

demonstrating that a denial of interim relief is likely to cause irreparable harm rests squarely

upon the movant.” Charlesbank Equity Fund II v. Blinds To Go, Inc., 370 F.3d 151, 162 (1st

Cir. 2004). To obtain the more “extraordinary relief of a temporary restraining order,” a party

must allege “immediate and irreparable” injury or loss that will occur before the adverse party

can be heard in opposition. Imasuen v. Winn Prop. Mgmt., 2013 WL 6859094, at *3 (D. Mass.

Dec. 26, 2013); Fed. R. Civ. P. 65(b)(1)(A).

       The court may accept as true “well-pleaded allegations [in the complaint] and

uncontroverted affidavits.” Rohm & Haas Elec. Materials, LLC v. Electronic Circuits, 759 F.

Supp. 2d 110, 114 n.2 (D. Mass. 2010). “The Court may also rely on otherwise inadmissible

evidence, including hearsay, in deciding a motion for preliminary injunction.” Boston Taxi

Owners Ass'n v. City of Boston, 84 F. Supp. 3d 72, 78 (D. Mass. 2015) (citing Asseo v. Pan Am.

Grain Co., 805 F.2d 23, 26 (1st Cir. 1986)).

III.   Analysis

       A.      Likelihood of Success on the Merits

       First, C&W is likely to succeed on the merits of its claim. “Covenants not to compete,

which generally include covenants not to work for a competitor, not to solicit customers of the

former employer, and not to use confidential or proprietary information, are enforceable if they



                                                 3
protect a legitimate business interest of the employer and based upon all of the circumstances,

they are reasonable in geographic and temporal scope.” National Eng'g Serv. Corp. v. Grogan,

2008 WL 442349, at *4 (Mass. Sup. Jan. 29, 2008) (citing All Stainless, Inc. v. Colby, 364 Mass.

773, 779-80 (1974); Marine Contractors Co. v. Hurley, 365 Mass. 280, 287-88 (1974)). “A

covenant not to compete solely designed to protect an employer from ordinary competition does

not serve a legitimate business interest and is not enforceable.” Id. (citing Marine Contractors

Co., 365 Mass. at 287-88; Richmond Bros., Inc. v. Westinghouse Broadcasting Co., 357 Mass.

106 (1970)). “Protection of an employer’s good will, however, is a legitimate business interest

that may be secured through enforcement of covenants not to compete.” Id. (citing All Stainless,

Inc., 364 Mass. at 779-80). “Good will is generally understood to refer to the benefit and

advantage that accrue to a business from its positive reputation with its customers, acquired by

its repeat business dealings with them, that enable it to retain their patronage and obtain new

business.” Id. (citing Marine Contractors Co., 365 Mass. at 287). “A former employee with

close association and relationships with an employer’s customers is in a position to harm the

employer's good will because the close relationship with the employer’s customers may cause

those customers to associate the former employee, and not the employer, with the product and

services delivered to the customer through the efforts of the former employee.” Id. (citing All

Stainless, Inc., 364 Mass. at 779-80). “Courts have been particularly willing to enforce

covenants not to compete in order to preserve good will in the sales, marketing and staffing

industries.” Id. (citing cases).

        The non-service restrictive covenant here prohibits defendant, for a period of two years

after the termination of employment, from providing services to those customers for which she

provided services during her employment at C&W. C&W has a legitimate business interest in



                                                 4
protecting its goodwill and proprietary information about its customers. That is true even for

something as mundane as customer preferences for janitorial and cleaning services.

        Defendant contends that it is common practice in the property-service industry that when

a contract changes to a new provider, the lower-level employees of the former provider remain

servicing the same customers and simply switch employers. Even assuming that to be true,

C&W has a legitimate interest in protecting against the consequences of that very phenomenon,

at least as to supervisory employees. C&W has invested resources in training its employees,

assembling a work force, and having those employees learn the preferences and idiosyncrasies of

its customers. If a competitor such as UG2 could simply lure all of those employees away,

including supervisors, the competitor would be able to provide identical services at a lower price,

because it does not need to expend the resources necessary to assemble and train that work force.

Furthermore, the risk that the customer would be dissatisfied with the new provider, either

temporarily during a period of transition or for a longer period of time, would be greatly reduced.

        Defendant violated the agreement when she left her position at C&W and immediately

began providing the same services at Lonza Biologics, but this time as an employee of UG2, a

competitor of C&W. While defendant may use her own skills and knowledge at UG2, she may

not misappropriate the goodwill and proprietary information of C&W. Accordingly, C&W has

shown that the non-service restrictive covenant protects a legitimate business interest.

        However, the non-service agreement must also be reasonable in scope to be enforceable.

In at least two respects, the agreement here is unnecessarily broad and therefore will not be

enforced to its full extent.

        First, the agreement is temporally overbroad. The agreement as written would prevent

defendant from working at Lonza Biologics for a period of two years. But defendant is a low-



                                                 5
level supervisor, the scope of the proprietary information in her possession is limited, and there

appears to be no reasonable need for such a long restriction. A period of four months will

sufficiently serve plaintiff’s interests, and protect its proprietary information, without unduly

interfering with defendant’s ability to work.

        Second, the Court finds the contractual provision providing for reimbursement of

plaintiff’s attorney’s fees, expenses, and court costs, is inappropriate in light of the facts of the

case. Among other things, defendant is a low-level janitorial supervisor paid an hourly wage

while plaintiff is a sophisticated company.

        Defendant also received consideration for the restriction, and in fairness therefore should

be paid $583.33 (a pro-rated portion of the bonus) as consideration in return for her inability to

work at Lonza Biologics for four months.

        Accordingly, C&W has shown that it is likely to succeed on its claim that defendant

violated the terms of the non-service restrictive covenant.

        B.      Likelihood of Irreparable Harm Absent Interim Relief

        C&W has shown that failure to issue a preliminary injunction is likely to cause

immediate irreparable harm to the company. If UG2 is able to continue to promise the customers

of C&W seamless staffing transitions in order to secure contract bids at a lower price, C&W

could continue to suffer ongoing competitive harm.

        C.      Balance of the Equities

        The balance of harms favors enjoining C&W from further violating the non-service

restrictive covenant. Defendant would not suffer undue harm if the injunction issues. She would

retain her position at UG2 and her ability to use her skills to earn a livelihood at one of UG2’s

other locations. The injunction would only restrain her from working at one of UG2’s many



                                                   6
facilities in order to protect plaintiff’s proprietary information. If the injunction does not issue,

and UG2 is able to continue to promise the customers of C&W it will provide seamless staffing

transitions in order to secure bids at a lower cost, C&W will suffer competitive harm.

          D.     Impact on the Public Interest

          Finally, the Court perceives little impact on the public interest in this case. Insofar as the

public has a general interest in ensuring individuals the opportunity to carry on work without

undue interference while also guaranteeing companies protection for their confidential or

proprietary information, issuing the injunction furthers both ends.

          The motion of C&W for a preliminary injunction against defendant will therefore be

granted in part. The non-service agreement will be enforced as follows:

      •   Defendant will be prohibited from providing services at Lonza Biologics, or any other

          facility where she worked on behalf of C&W during the previous two years, for a period

          of four months.

      •   C&W shall not be entitled to reimbursement for the attorneys’ fees, expenses, and court

          costs incurred to enforce the terms of the non-service agreement.

      •   C&W shall pay plaintiff $583.33 as consideration for the restriction.

IV.       Conclusion

          For the foregoing reasons, the motion of plaintiff C&W Facility Services, Inc., d/b/a

C&W Services, for a preliminary injunction is GRANTED in part and DENIED in part. A

preliminary injunction order will issue separately.

So Ordered.


                                                         /s/ F. Dennis Saylor IV
                                                         F. Dennis Saylor IV
Dated: October 5, 2018                                   United States District Judge

                                                    7
